Citation Nr: 1537243	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and sent from the RO in Togus, Maine.  

In a May 2014 decision, the Board in relevant part denied service connection for erectile dysfunction and hypertension.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an order granting a Joint Motion for Remand.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran has hypertension that is caused by or related to active military service, or caused or aggravated by service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A November 2010 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

There has been no VA examination for the purposes of determining entitlement to service connection for hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a VA examination to determine whether the Veteran has hypertension that is the result of his military service is not necessary to decide the claim.  Although there is competent evidence showing the Veteran currently suffers from hypertension, there is no competent and credible evidence of an in-service event indicating a possible association with service, as will be discussed in greater detail below.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulation

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including hypertension, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

Direct Incurrence

VA regulations define hypertension as diastolic blood pressure 90 or greater and systolic pressure 160 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  The Veteran's service treatment records (STRs) do not contain any blood pressure readings of that level.  The earliest reference to hypertension in the Veteran's treatment records is contained in an October 2009 private treatment note, which is more than a year after service.  The Veteran has not asserted that his hypertension began in service, or identified any in-service incident that he believes caused his hypertension.  As the record does not contain evidence meeting the McLendon requirement of an in-service event, injury, or disease relating to the claimed disability, VA's duty to provide an examination has not been triggered. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Medical examinations are not to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

In the absence of evidence that the Veteran's hypertension began within a year of service, or evidence of an in-service event that might have caused the Veteran's hypertension, the Board must deny the Veteran's claim for hypertension.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Secondary service connection

The law provides that a disability caused or aggravated by a service-connected disability will be considered service connected.  38 C F R § 3 310; Allen v Brown, 7 Vet App 439 (1995).

The Veteran's only service-connected disability is tinnitus.  There is no suggestion or claim made that his tinnitus has caused or aggravated his hypertension.  On the contrary, the Veteran and his attorney have asserted that hypertension is secondary to PTSD.  Since the Veteran is not service connected for PTSD, there can be no valid claim for secondary service connection for hypertension as secondary to PTSD.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.  


REMAND

A VA examination was conducted regarding the Veteran's claim of service connection for erectile dysfunction in February 2011.  This examination considered the Veteran's contention that his erectile dysfunction was related to posttraumatic stress disorder (PTSD), and deferred a medical opinion until the mental health portion of the Veteran's evaluation had been completed.  The examination did not consider the possibility that the Veteran's erectile dysfunction was directly related to service.  The Veteran's service treatment records (STRs) contain a June 1969 notation of a rash on the penis, as well as October and November 1969 notations concerning a venereal wart.  Upon remand, a supplemental opinion should be obtained that considers whether the Veteran's erectile dysfunction is attributable to any event of service, including the treatment referenced in the STRs.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction originated in service or is otherwise related to any event therein.  The clinician is asked to specifically discuss the June 1969 notation of rash on the Veteran's penis, as well as the October and November 1969 notations of a venereal wart, contained in the Veteran's STRs.  

A full and complete rationale is required.  If the clinician feels that an additional physical examination would be helpful, then such an examination should be scheduled.  

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


